UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER000-29595 TARA GOLD RESOURCES CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0316566 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 375 N. Stephanie St., Bldg. 2 Ste. #211 Henderson, NV (Address of principal executive office) (Zip code) (888) 901-4550 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§233.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesR No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No R As of May 14, 2012 the Company had 102,795,119 outstanding shares common stock. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4.Controls and Procedures 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Mine Safety Disclosures 20 Item 5.Other Information 20 Item 6.Exhibits 20 SIGNATURES 21 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND THE PERIOD FROM INCEPTION (OCTOBER 14, 1999) THROUGH MARCH 31, 2012 3 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. Dollars) March 31, December 31, (Unaudited) Assets Current assets: Cash $ $ Other receivables, net Deferred tax asset, current portion Other current assets Assets available for sale, net - Total current assets Property, plant, equipment, mine development and land, net Mining deposits 27 29 Deferred tax asset, non-current portion Goodwill - 12 Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, current portion Notes payable related party, current portion Due to related parties, net of due from Total current liabilities Notes payable, non-current portion 66 69 Total liabilities Iron Ore Properties financial instrument, net Stockholders’ equity: Common stock: $0.001 par value; authorized 150,000,000 shares; issued and outstanding 102,795,119 and 102,795,119 shares Additional paid-in capital Accumulated deficit during exploration stage ) ) Accumulated other comprehensive loss ) ) Total Tara Gold stockholders’ deficit ) ) Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 4 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (In thousands of U.S. Dollars, except per share amounts) For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 From inception October 14, 1999 to March 31, 2012 (Restated) Revenues: Revenue from website development and software $ - $ - $ Mining revenues - - Total revenues - - Cost of revenue - - Gross margin - - ) Exploration expenses Operating, general, and administrative expenses Net operating loss ) ) ) Non-operating (income) expense: Interest (income) (7 ) (7 ) ) Interestexpense 5 5 Settlement (income) - - ) Loss on debt due to extinguishment and conversion - - (Gain) on deconsolidation, dissolution and sale of joint venture interest - - ) Loss on disposal of assets - 4 (Gain) on acquisition of mining concession - - ) Realized loss on the sale of marketable securities - - (Gain) on sale of net cash flow interest - - ) (Gain) on Tara Minerals stock dividend, net of non-controlling interest - - ) Other (income) - ) ) Total non-operating income (2 ) (9 ) ) Loss before income taxes ) ) ) Income tax benefit - - ) Loss from continuing operations ) ) ) Discontinued operations: Loss from operations of oil properties and La Escuadra - - ) Loss from operations of American Copper Mining ) - ) Net loss ) ) ) Add:Net loss attributable to non-controlling interest Net loss attributable to Tara Gold shareholders’ ) ) ) Other comprehensive loss: Foreign currency translation ) ) ) Total comprehensive loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares, basic and diluted See Accompanying Notes to these Condensed Consolidated Financial Statements. 5 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of U.S. Dollars) For the Three Months Ended March 31, 2012 For the Three Months Ended March 31, 2011 From Inception October 14, 1999 to March 31, 2012 (Restated) Cash flows from operating activities: Net loss attributable to Tara Gold shareholders $ ) $ ) $ ) Adjustments to reconcile net loss to net cash: Depreciation and amortization 74 75 Allowance for doubtful accounts Common stock issued for services and other expenses - - Stock based compensation and stock bonuses - - Gain on deconsolidation, dissolution and sale of joint venture interest - - ) Non-cash expense due to deconsolidation of joint venture - - Loss on debt due to extinguishment and conversion - - Loss on disposed and discontinued operations 55 - Deferred tax asset, net - - ) Non-controlling interest in net loss of consolidated subsidiaries ) ) Amortization of beneficial conversion - - Loss on the disposal of assets - 4 Realized loss on the sale of marketable securities - - Common stock of subsidiary issued and option valuation for services - Subsidiaries’ stock based compensation and stock bonuses - Exploration expenses paid with stock of subsidiaries - Lawsuit settlement payable in stock - - Cancellation of common stock for settlement (Tara Minerals) - - ) Gain on acquisition of mining concession and mining assets - - ) Gain on sale of net cash flow interest - - ) Gain on Tara Minerals stock dividend - - ) Other 12 12 Changes in current operating assets and liabilities: Other receivables ) ) ) Other assets ) 84 ) Accounts payable and accrued expenses Deferred joint venture income - - ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Acquisition of property, plant and equipment - - ) Proceeds from the sale of marketable securities - - Proceeds from the sale or disposal of assets - 29 Purchase of mining concession - - Mining deposits 2 (6 ) ) Loans to unrelated third parties - - ) Assets available for sale, net - ) Other - - (5 ) Net cash (used in) provided by investing activities 23 6 Table of Contents Cash flows from financing activities: Proceeds from short term debt - - 72 Proceeds from notes payable, related party - - Proceeds from notes payable 18 - Payments toward short term debt - - ) Payments toward notes payable - ) ) Change in due to/from related parties, net 55 47 Non-controlling interest – cash from sale of sale of common stock of subsidiaries Payments from joint venture partners - - Cash from the sale of common stock - - Iron Ore financial instrument - - Other - - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) ) Net (decrease) increase Cash, beginning of period - Cash, end of period $ $ $ Supplemental Information: Interest paid $ 15 $ - $ Income taxes paid $ - $ 10 $ 20 Non-cash Investing and Financing Transactions: Conversion of debt to common stock or payable, plus accrued interest $ - $ - $ Issuance of common stock for assets $ - $ - $ Purchase of or (reduction) in purchase of concession notes payable, stock and warrants plus capitalized interest $ - $ ) $ Beneficial conversion feature, convertible debt, related and nonrelated party $ - $ - $ Recoverable value-added taxes incurred through additional debt and due to related party, net of mining concession modification $ - $ ) $ Purchase of property, equipment and assets with debt $ - $ - $ Receipt of stock for joint venture payments and fee income $ - $ - $ Accrued and capitalized interest $ 15 $ 16 $ Beneficial conversion feature, financial instrument $ - $ - $ Other $ - $ - $ 90 American Copper Mining assets, net of liabilities reclassified to assets available for sale $ $ - $ See Accompanying Notes to these Condensed Consolidated Financial Statements. 7 Table of Contents TARA GOLD RESOURCES CORP. AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Nature of Business and Significant Accounting Policies Basis of Presentation and Organization The accompanying Condensed Consolidated Financial Statements of Tara Gold Resources Corp. (the “Company”) should be read in conjunction with the Company’s Annual Report on Form 10-K, as may be amended, for the year ended December 31, 2011. Significant accounting policies disclosed therein have not changed except as noted below. In May 2005 Tara Gold, through its subsidiary Corporacion Amermin S.A. de C.V. (“Amermin”), began acquiring mining properties in Mexico. In May 2006, the Company formed Tara Minerals Corp. (“Tara Minerals”), which owns 99.9% of the common stock of American Metal Mining S.A. de C.V. (“AMM”), a Mexican corporation. Tara Minerals also owns 85% of the common stock of Adit Resources Corp (“Adit”). Tara Gold’s operations in Mexico are conducted through Amermin and American Metal Mining since Mexican law provides that only Mexican corporations are allowed to own mining properties. Tara Gold, through Amermin, focuses primarily on gold mining concessions. American Metal Mining’s primary focus is on industrial minerals, copper, lead, zinc, iron, industrial metals, and other associated metals. All of Tara Gold’s operations in Mexico are conducted through its Mexican subsidiaries. As of March 31, 2012, Tara Gold owned approximately 53% of the outstanding common stock of Tara Minerals. On April 4, 2012 Adit Resources Corp. sold its subsidiary, American Copper Mining S.A. de C.V. (“ACM”) to Yamana Mexico Holdings B.V. (“Yamana”).ACM’s primary asset is the Picacho groupings. The Company currently has limited operations and, in accordance with the Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) Development Stage Entities Topic, is considered an Exploration Stage Company. In this filing references to "Company," "we," "our," and/or "us," refers to Tara Gold Resources and, unless the context indicates otherwise, its consolidated subsidiaries. The accompanying Condensed Consolidated Financial Statements and the related footnote information are unaudited.In the opinion of management, they include all normal recurring adjustments necessary for a fair presentation of the condensed consolidated balance sheets of the Company as of March 31, 2012 and December 31, 2011, the condensed consolidated results of its operations for the three months ended March 31, 2012 and 2011 and the condensed consolidated statements of cash flows for the three months ended March 31, 2012 and 2011. Results of operations reported for interim periods are not necessarily indicative of results for the entire year.All intercompany balances and transactions have been eliminated in consolidation. Unless otherwise indicated, all references to the Company include the operation of its subsidiaries and all references to Adit include the operations of its subsidiary. The reporting currency of the Company, Tara Minerals and Adit is the U.S. dollar.The functional currency of Amermin, AMM and ACM is the Mexican Peso. As a result, the financial statements of the subsidiaries have been re-measured from Mexican pesos into U.S. dollars using (i) current exchange rates for monetary asset and liability accounts, (ii) historical exchange rates for nonmonetary asset and liability accounts, (iii) historical exchange rates for revenues and expenses associated with nonmonetary assets and liabilities and (iv) the weighted average exchange rate of the reporting period for all other revenues and expenses. In addition, foreign currency transaction gains and losses resulting from U.S. dollar denominated transactions are eliminated. The resulting re-measurement gain or loss is recorded as other comprehensive income (loss). 8 Table of Contents Current and historical exchange rates are not indicative of what future exchange rates will be and should not be construed as such. Relevant exchange rates used in the preparation of the financial statements for Amermin, AMM and ACM are as follows the three months ended March 31, 2012 and 2011 (denoted in Mexican pesos per one U.S. dollar): March 31, 2012 Current exchange rate Ps. Weighted average exchange rate for the three months ended Ps. March 31, 2011 Current exchange rate Ps. Weighted average exchange rate for the three months ended Ps. Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Reclassifications Certain reclassifications, which have no effect on net loss, have been made in the prior period financial statements to conform to the current presentation. Recoverable Value-Added Taxes (IVA) and Allowance for Doubtful Accounts Impuesto al Valor Agregado taxes (IVA) are recoverable value-added taxes charged by the Mexican government on goods sold and services rendered at a rate of 16%.Under certain circumstances, these taxes are recoverable by filing a tax return and as determined by the Mexican taxing authority. Each period, receivables are reviewed for collectability.When a receivable is determined to not be collectable we allow for the receivable until we are either assured of collection or assured that a write-off is necessary.Our allowance in association with our receivable from IVA from our Mexico subsidiaries is based on our determination that the Mexican government may not allow the complete refund of these taxes. March 31, 2012 (Unaudited) December 31, 2011 (In thousands of U.S. Dollars) Allowance – recoverable value-added taxes $ $ Allowance - other receivables 25 7 Total $ $ Recently Adopted and Recently Issued Accounting Guidance Adopted In May 2011, the FASB issued an accounting standard update that amends the accounting standard on fair value measurements. The accounting standard update provides for a consistent definition and measurement of fair value, as well as similar disclosure requirements between U.S. generally accepted accounting principles and International Financial Reporting Standards. The accounting standard update changes certain fair value measurement principles, clarifies the application of existing fair value measurement, and expands the fair value measurement disclosure requirements, particularly for Level 3 fair value measurements. The amendments in this accounting standard update are to be applied prospectively and are effective for interim and annual periods beginning after December 15, 2011.The adoption of this accounting standard update became effective for the reporting period beginning January 1, 2012.The adoption of this guidance will not have a material impact on the Company’s financial position, results of operations or cash flows 9 Table of Contents In June 2011, the FASB issued an accounting standard update which requires the presentation of components of other comprehensive income with the components of net income in either (1) a continuous statement of comprehensive income that contains two sections, net income and other comprehensive income, or (2) two separate but consecutive statements. This accounting standard update eliminates the option to present components of other comprehensive income as part of the statement of shareholders’ equity, and is effective for interim and annual periods beginning after December 15, 2011.The adoption of this accounting standard update became effective for the reporting period beginning January 1, 2012.The adoption of this guidance will not have a material impact on the Company’s financial position, results of operations or cash flows. In September 2011, the FASB issued an accounting standard update that amends the accounting guidance on goodwill impairment testing. The amendments in this accounting standard update are intended to reduce complexity and costs by allowing an entity the option to make a qualitative evaluation about the likelihood of goodwill impairment to determine whether it should calculate the fair value of a reporting unit. The amendments also improve previous guidance by expanding upon the examples of events and circumstances that an entity should consider between annual impairment tests in determining whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount.The amendments in this accounting standard update are effective for interim and annual goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The adoption of this accounting standard update became effective for the reporting period beginning January 1, 2012.The adoption of this guidance will not have a material impact on the Company’s financial position, result of operations or cash flows. Issued Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the SEC did not, or are not believed by management to, have a material impact on the Company's present or future financial position, results of operations or cash flows. Note 2.Property, plant, equipment, mine development and land March 31, 2012 (Unaudited) December 31, (In thousands of U.S. Dollars) Land $ 20 $ 20 La Currita Las Minitas (a) Pilar Don Roman Las Nuvias Centenario La Palma 80 80 La Verde 60 60 Picacho and Picacho Fractions (b) - Las Brisas 3 3 Mezquite and Mariana Auriferos Pirita Las Viboras Dos Mining concessions Property, plant and equipment Less – accumulated depreciation ) ) $ $ Las Minitas, Auriferos, Mariana and Mezquite, and Las Brisas properties are located in Mexico in close proximity to each other. Pilar, Don Roman, Las Nuvias, Centenario, La Palma and La Verde properties are located in Mexico and are known as the Don Roman Groupings. 10 Table of Contents The Picacho and Picacho Fraction are located in Mexico and are known as the Picacho Groupings. a. In March 2006, the Company acquired “Las Minitas” from an independent third party for the effective purchase price of $2,427,403, plus $340,000 in value-added tax. The remaining notes payable schedule, including applicable value-added tax, is as follow: $ In accordance with the Interest Expense topic of FASB ASC, the note payable amount of $2,150,000 has been discounted using the incremental borrowing rate of 3.56%. As of March 31, 2012, the present value of future payments toward the notes payable on the Las Minitas contract is as follows: Debt IVA Total Future payments $ $ $ Imputed interest ) - ) Present value of debt Less:current portion ) ) ) $
